 M0DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited States Postal ServiceandNew Haven, Conn.Local,American-Postal-Workers Union,- AFL-CIO. Case 1-CA-8858(P)May 10, 1974DECISION AND ORDEROn October 12, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Charging Party andCounsel for the General Counsel filed exceptions andsupporting briefs.Respondent filed an answeringbrief.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety except that jurisdiction isretained as detailed in said recommended Order.MEMBERS FANNING AND JENKINS, dissenting:Ifever a case revealed the quagmire of legaltechnicalityand nice distinction to which theCollyer2policy of deferral has led it is this case. InCollyerand its progeny our colleagues repeatedlyassert the principle that a close examination of therelationship between the parties is highly relevant tothe question of whether deferral is appropriate. InUnited Aircraft Corporation,204 NLRB No. 133, forexample, the majority stated that 'iwihere the factsshow a sufficient degree of hostility, either on thefacts of the case at bar alone or in the light of priorunlawful conduct of which the immediate disputemay fairly be said to be simply a continuation, thereis serious reason to question whether we ought todefer to arbitration."In much the same vein inJoseph T. Ryerson & Sons,Inc.,199NLRB 461, our colleagues appeared toaccept the proposition that deferral is not appropri-1We do not find it necessary to respond to those portions of the dissentwhich merely once again reiterate our dissenting colleagues' continuingfrenetic unhappiness with ourCollyerpolicy, despite its approval by everyreviewing court which has had an opportunity to pass upon it. To the extentthat the dissenters base their views onJoseph TRyerson & Sons,Inc,199NLRB 461, we note that the contentions of General Counsel based on thatcase were carefully and exhaustively considered by the Administrative LawJudge, and we concur in his analysis. As he pointed out, the recorddemonstrates the existence of a workable and freely resorted to grievanceprocedure, and evidences no hesitation or reluctance by Respondent toadhere toand comply with the grievanceand arbitrationprovisions of theate when the unlawful acts alleged in the complaintstrike at the very foundation of the grievance andarbitration procedures. Thus, for example, where anemployer threatened reprisalagainst anemployeebecause of his participation in the grievance proce-dure sanctioned by the contract, the majority refusedtodefer thematter to arbitration.North ShorePublishing Co.,206 NLRB No. 7. In deferring thiscase to arbitration, our colleagues now ignore theseprinciples.The Administrative Law Judge recommendeddeferral here largely on the basis of his reading of thedecision inUnited Aircraft, supra.In that case,despiteallegationsof company harassment anddiscrimination against employees because of theiractivitiesas union stewards, theCollyermajoritydeferred to arbitration. In so doing, they stressed theimportance of their finding-a finding with which wedisagreed-that there was both "effective" dispute-solving machinery available to the parties and littleevidence of company hostility to the use of thatmachinery.Although he made mention in passing of thefactual differences between the instant case andUnited Aircraft,the Administrative Law Judge failedtoaddress himself in any real way to the legalsignificance of these differences. Instead, he content-ed himself with the bare-bones conclusion thatUnited Aircraftprovides a "rationale" for deferralhere. He also ignored the ample record evidence thatthe Employer's conduct, while directed most immedi-ately against an individual steward, was calculatedultimately to restrict employee access to the griev-ance procedures established by the contract. It isthese conclusions, unsupportable if our colleagues'prior statements have any meaning, which ourcolleagues now adopt.InUnited Aircraft,the majority stressed the size ofthe company work force of over 40,000 as well as thenumber of company facilities at which unlawfulpractices allegedly occurred. It was in this context ofa large and scattered employee population that themajority professed to find no "pattern" of continuingunfair labor practices.As for other evidence ofcompany hostility to unions and to the realities ofcollective bargaining, the majority suggested that thealleged misconduct was largely the responsibility of aparties' agreementWe are at a loss to understand how our colleagues canconclude that Respondent has "rejected the grievance-arbitration proce-dure" when the record evidence shows that it has been successfully utilizedin the processing of 275 grievances during the time the Charging Party hasbeen a stewardAs is our policy,however, and as the Administrative LawJudge below noted,we shall retain jurisdictionfor Spelbergreview purposesagainstthe possibilitythat those procedures should go awryto dtieparticular case or should not reach a result consistent with the poBas ofour Act.SColyer Insulated Wire,192 NLRB 837.210 NLRB No. 95 UNITED STATES POSTALSERVICE561few "first-level" supervisors.Our colleagues coun-seled thatsuch "occasional first-level misconduct" isnot necessarily enough to show an employer's"disinclination" to accept and honor his contractcommitmentto collective bargaining.The presentcase,likeUnited Aircraft,involvesallegationsof a persistent management campaign ofharassmentand intimidation of union stewards. Thiscase,however, involves alleged misconduct at asingle facility employing approximately 1,700 peopleand at which grievance and arbitration procedureswereestablished only in early 1972. Furthermore,most of the conduct complained of here was initiatednot by "first-level" supervisors but by PostmasterMaloney, the highest management official at thefacility.As even the Administrative Law Judgeacknowledges in his Decision, if the matters allegedin the complaint are true, then as regards at least theemployees on Steward Jamilkowski's shift, "themeans ofprocessing grievances are effectively cut offFurthermore, the record here hardly indicates astableorharmonious relationship between theparties.Although this is the first unfair labor practiceinvolving this particular post office to be processedto complaint, approximately a year ago the Unionfiled charges alleging in substance identical unlawfulconduct by management. These earlier charges werewithdrawn only after an informal settlement bymanagement.Steward Jamilkowski testified, howev-er, that following this settlement he was warned by aforeman that management was still "out to get" himand other union stewards.3We believe that even a cursory examination of therecordevidence supports the Charging Party'scontention that this dispute is simply an outgrowth ofPostmasterMaloney's continuing determination to"get"Steward Jamilkowski and thereby restrictemployeeaccess tothe grievance procedures estab-lished by the contract. Maloney himself testified tohis "concern" over Jamilkowski's involvement in thefiling of grievances. He acknowledged that he tookthis into account in suspending Jamilkowski.4 Final-ly,he admitted that in deciding to "postpone" andthen to "reinstate" the suspension he was motivatedby his desire to establish a more "favorable" labor-managementrelationsclimateon Jamilkowski'stour.5Postmaster Maloney's letter of February 7, 1973,one of threeletters sentto Jamilkowski and allegedby the General Counsel to be violative of Section8(a)(1), probably best illustrates Maloney's version ofa "favorable" labor relations climate. In the letter,even while acknowledging the merit of the particulargrievancethat was the ostensible subject of the letter,Maloney described Jamilkowski's alleged encourage-ment of the grievantin filing as"certainly notconducive to good labor-managementApparently, insofar asMaloneywas concerned,"good" labor-managementrelationsexist only whenunion stewards like Jamilkowskicease filing griev-ances on behalf of employees. Compare,North ShorePublishing Co., supra.As we have elucidated elsewhere the reasons forour disagreement with theCollyerpolicy of deferralwe seeno need torestate them here.Accordingly, wewill content ourselves with the observation that inaffirming the Administrative Law Judge's Decisionthemajority has chosen to ignore the facts of recordwhich clearly show that the Respondent has notaccepted the basicrealitiesof collective-bargainingbut rather has rejected the grievance-arbitrationprocedure which is anessentialpart of any collective-bargaining agreement. In deferring, the majority hasonce again demonstrated that itsCollyerdoctrine isnothing more than a device for avoiding our dutyunder the Act. We would remand this case to theAdministrativeLaw Judge to make credibilityfindings and to issue a SupplementalDecision on themerits.3According to the Charging PartySteward Jamilkowski arousedmanagement's enmityby hisdiligence in assisting employees on his tour infiling grievances.The AdministrativeLaw Judge took note of the number ofgrievances filed on Jamilkowski's shift byway of buttressing his conclusionsthat the grievance procedure was open and effective and that there was noemployer hostilityto its use.We confess our astonishment at learning that asteward's diligence in performing his duties,even in the face of an allegedemployer campaign of harassment and intimidation,can be used asevidence of a lack of employer hostility to unions and to the use of thegrievance procedure.4 Jamilkowski was ostensibly suspended for remarks he allegedly madeto ForemanGiuliettiduring the course of a first-stage grievance meeting.The Administrative Law Judge's Decision erroneously indicates that theremarkswerecontemporaneous with Giulietti'sorder to Jamilkowski toraise his seat.5On the whole Maloney's testimony is marked by evasiveness andconvenient lapses of memory For example, he initially testified that insuspending Jamilkowski he had merely acted on Foreman Giulietti's reportand recommendation. When the13-daylag between the report and hissigning of the suspension was pointed out he testified that he"assumed" hehad investigated Jamilkowski's conduct. Later,he acknowledged refusing toretract the suspension even at Giulietti's request that he do so.Finally, hetestified that Jamilkowski's position as union steward had a bearing on thedecision to "postpone"the suspension since 'Jilt was directly involved inthe climate that I as a manager was trying to establish."6 In the other two letters,both ofwhich also ostensibly dealt withparticular employee grievances, Maloney warned Jamilkowski that"solicit-ing" grievances or "interfering"with personnel assignment would not betoleratedDECISIONSTATEMENT OF THE CASEMORTOND.FRIEDMAN,AdministrativeLaw Ju e:Upon a charge filed on February 6, 1973,an amendedcharge filed on March28, 1973,and a second amendedchargefiled on April 9, 1973, byNew Haven,Conn.Local,American Postal Workers Union, AFL-CIO,herein calledthe Unionor the ChargingParty,the Regional Director forRegion 1 of the NationalLaborRelations Board, havin 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalledthe Board, issued a complaint on May 11, 1973, onbehalf of the General Counsel of the Board against UnitedStatesPostal Service, herein called the Postal Service or theRespondent, alleging violations of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, hereincalled the Act. In its duly filed answer, the Postal Service,while admitting certain allegations of the complaint,denied the commission of any unfair labor practices.Pursuant to notice, a hearingin this casewas held beforeme at Pittsburgh, Pennsylvania, on June 19, 20, and 21,1973. All parties were represented and were afforded fullopportunity to be heard.At the outset of the hearing, counsel for the PostalServicemade two motions. The first was directed toparagraph 5(c) of the complaint which alleged that theNew Haven, Connecticut, postmaster, Donald M. Malo-ney, in a letter dated February 7, 1973, to Chief StewardThomas Jamilkowski, threatened and coerced Jamilkowskiin the performance of the latter's duty as a steward of theUnion in violation of Section 8(a)(1) of the Act. Counselfor the Postal Service argued that the statement was aprotectedstatementwithin the meaning of Section 8(c) ofthe Act.The second motion made by counsel for the PostalService was that, in accordance with the terms of thecollective-bargaining agreement between the Union andthe Postal Service, the matters alleged in the complaintshould be deferred to the grievance and arbitrationprocedures of the said collective-bargainingagreement inconformity with the Board's policy as established inCollyerInsulatedWire Co.'Deferral had also been raised as anaffirmative defense in the Respondent's answer to thecomplaint herein.After hearing argument of counsel for all parties, themotion to defer to arbitration and the motion to dismissparagraph 5(c) of the complaint were, themselves, deferredbecause, in my opinion, at that stage of the proceeding,there were insufficient facts before me upon which it couldbe decided whether the Respondent's motions had merit. Itwas therefore ruled that sufficient record on the meritsshould be made to enable me to gain a more comprehen-sive view of the facts and the issues in order to make rulingon said motions.Thereafter, as noted above, counsel for the GeneralCounsel developed the record to the extent of completingher case subject to calling one possible additional witness.Thereupon, counsel for the Postal Service renewed the twomotions made at the outset of the hearing and I adjournedthe hearingsinedieto enable the parties to submitmemoranda of points and authorities with regard to theissues raised by the motions in the light of the record as ithad been developed up to that point.Pursuant to the said ruling, the parties thereaftersubmitted memoranda as noted. After due considerationand after a review of theCollyerline of cases then extant, Iissued an order on July 18, 1973, denying the said motionsof counsel for the Postal Service. Thereafter, by motiondated July 25, 1973, counsel for the Postal Service movedfor reconsideration of the order denying the PostalService'smotion to dismiss, said motion for reconsidera-tion being based on the decision of the Board in the case ofUnited AircraftCorporation,204 NLRBNo. 133,which hadnot been consideredby any of theparties on the originalmotion,because that case had not been published at thetime of the denial of the Respondent'smotions.Thereaftercounsel for the General Counsel and counsel for the Unionsubmitted written opposition to the motion for reconsider-ation.Uponconsideration of the entire record herein,includingthe various posthearing motions,orders, and motion forreconsideration,and upon my observation of each witnessappearing before me at the hearing herein,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent providespostal servicefor the UnitedStates of America and operates various facilities through-out the United States in performance of that function,including the facility involved in this proceeding, theUnited States Post Office located on Church Street, NewHaven, Connecticut. It is conceded and I find that theBoard has jurisdiction over the Respondent in this matterby virtue of the Postal Reorganization Act, 39 U.S.C., Sec.101,et seq.(herein called the PRA).II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find,that theUnionisa labororganizationwithinthemeaning of Section2(5) of theNational LaborRelationsAct and withinthe meaning ofthe PRA.III.BACKGROUND, PLEADINGS, AND ISSUESThe complaint, in substance,allegesthat the Respondentthrough its supervisors and, in particular, the postmaster oftheNew Haven Post Office, by memoranda written toThomas Jamilkowski, the chief steward on Tour I of theBrewery Street Terminal of the New Haven Post Office,threatened and coerced Jamilkowski in the exercise of hisSection 7 rights and the Section 7 rights of other employeesof the Post Office and, furthermore, did threaten tosuspend and finally did suspend Jamilkowski for 3 days inretaliation for Jamilkowski's protected activities as chiefsteward, in filing grievances with his immediate superior,Tour Foreman Dominic L. Giulietti. The answer filed bytheRespondent denies the import of the memoranda orletters and, in substance, alleges that they constituted freespeech within the meaning of Section 8(c) of the Act andwere not in any manner coercive or interfered with theSection 7 rights of the employees. In addition, the answeralleges that the suspension of Jamilkowski was for causeand was not in retaliation for Jamilkowski's engaging inprotected union activity. By way of affirmative defense theRespondent contends that the issues raised by thecomplaint involve interpretations of the collective-bargain-ing agreement between the Respondent and the Union andthat said matters should be resolved through the grievance1SeeCollyer Insulated Wire,192 NLRB 150. UNITED STATES POSTAL SERVICE563and arbitration procedures provided in the said collective-bargainingagreement. As noted above, at the outset of thehearing herein,counsel for the Respondent moved that theentire matterbe deferred to the grievance and arbitrationprocedures of the collective-bargaining agreement and thatthe complaint be dismissed for that reason. Additionally,the argumentwas made by counsel for the Respondentthat although Jamilkowski was suspended, after a griev-ance was filed following the suspension, and pursuant todiscussionsbetween the parties under the arbitration andgrievanceprocedures, Jamilkowski's loss of pay was fullyrestoredand, accordingly, he suffered no loss by reason ofhis suspension.Counsel for the General Counsel argues, in substance,that the arbitration proceedings did not fully satisfy therequirements of the Act in that they did not remedy andcould not remedy the violations alleged in the complaintinasmuchas the complaint alleges that Jamilkowski waspunished for using the grievance procedures of the contractand, therefore, those procedures should not here bepursued because the unlawful acts of the Respondent go tothevery heart of those procedures and actually aredesignedto prevent access thereto. Accordingly, counselfor General Counsel contends that only a Board cease-and-desist ordercan remedy the situation, and this is so eventhough Jamilkowski has already been made whole for thepay he lost by reason of his suspension.Thus the issues are set forth as follows:1.Did the Respondent's letters or memoranda toJamilkowski constitute interference with Jamilkowski's andother employee's Section 7 rights and thereby violateSection 8(a)(l) of the Act?2.Was Respondent's suspension of Jamilkowski for 3days retaliatory and, therefore, discriminatory or wasJamilkowski suspended for cause?3.Should the entire matter involved herein be deferredtothegrievance and arbitration procedures of thecollective-bargaining agreement between the ChargingUnion and the Respondent?In order to resolve theseissues,it is necessary to recitesome of the facts leading up to the memoranda given toJamilkowski by the New Haven postmaster and to hissuspension.IV. THE FACTSA.The ApplicableProvisionsof theBargainingAgreementArticleXV,Grievance Procedure,defines the right togrieve as follows:When an employeecovered bythe terms of thisAgreement or the Union believes that the Employerhas violated the terms of this Agreementand that byreason of such violation his or its rights arising out ofthisAgreement have been adversely affected, theemployee or Union shall be required to follow theprocedures set forth below in presenting the grievance.Section 2 of articleXV sets forth a four-step grievanceprocedure beginning with employee discussion of hiscomplaint with his immediate supervisor and ending with ameeting between the Postal Department representativesand national representative of the Union on a nationallevel. If after all of these steps the parties are not able toresolve the grievance, the Union is given the right to referthe grievance to a panel of arbitrators.Article XVI of the bargaining agreement provides for thediscipline procedure which the Postal Department mayimpose upon employees. The pertinent paragraphs read asfollows:No employee may be disciplined or discharged exceptfor just cause such as, but not limited to, insubordina-tion,pilferage, intoxication (drugs or alcohol), in-competence, failure to perform work as requested,violation of the terms of this agreement, or failure toobserve safety rules and regulations.Any such disciplineor discharge shall be subject to the grievance arbitrationprocedure provided for in this agreement, which couldresult in reinstatement and restitution, including back-pay.2The balance of the section is concerned with the varioustypesofdisciplinewhich the Employer may imposepursuant to the contract terms depending upon the type ofmisconduct with which an individual employee may becharged.ArticleXVII,Representation, provides that stewardsmay be designated for the purpose of presenting andadjusting grievances. That article also provides the numberof stewards which can be appointed in accordance with thenumber of employees engaged at each Post Office orsubdivision thereof. The article also sets forth the rights ofthe steward to represent employees during working hoursand to present grievances at that time.The foregoing recited paragraphs of the NationalCollective Bargaining Agreement represent the contractualcontext under which the alleged unfair labor practicesherein arose.B.The EventsAs stated above, Thomas H. Jaimlkowski, a clerk onTour I at the Brewery Street terminal, is the chief stewardon that tour, which has one other steward. Jamilkowski hasbeen steward since the adoption of the grievance proce-dures on February 13, 1972. From that date until the dateof the hearing herein, Jamilkowski has participated andbeen involved in approximately 275 grievances. From therecord as it developed, it is evident that most, if not all, ofthese grievances Dominic L. Giulietti. The record does notreveal how many of these involved the actions or activitiesof the tour supervisor, Foreman grievances were meritori-ous, how many were disposed of at the first stage of thegrievance procedure, or how many of them went beyondthat stage even up to arbitration at the national level. Atany rate, it is evident from the testimony not only ofJamilkowski but of other General Counsel witnesses thatthe relationship between Giulietti and a number of theemployees on the shift was not harmonious during the2Emphasissupplied 564DECISIONS OF NATIONALLABOR RELATIONS BOARDperiod covered by the collective-bargainingagreement.Whether this was due to fault of the individuals involved inthe grievances,the stewards, including Jamilkowski orGiulietti,is not pertinentat this time. However, there werecertain incidentswhich resulted in thletters of reprimandsent to Jamilkowski by Postmaster Maloney upon reportsgiven toMaloney by Giulietti and which also led toGiulietti's recommendingto the Postmaster that Jamilkow-ski be suspended for 3 days.Because itisthe gravamen of the complaint and thecontention of counsel for the General Counsel that it wasJamilkowski's forcefulpresentationof certaingrievanceswhich led tothese incidentswhich allegedly constitutedunfair labor practices,it isnecessary to briefly touch oneach of theseincidents.Some timeduring the Christmas rush of 1972, PostalClerk Betty Clark volunteered to work on the pouch table,contrary to what Jamilkowski contended was union policynot to volunteer.Becauseof this, Jamilkowski filed agrievancewhich went through the second step of thegrievance procedure to the Postmaster who, on January 26,1973, sent to Jamilkowski a letter denying the grievance.That letter contained a statement that Jamilkowski had noright to advise any clerk not to acceptan assignment; that,when an employee volunteers to accept an available detailor assignment, "We will not tolerate the interference of anysteward or any other employee who attempts to dictate theassignment of personnel."Itwasthis statement in thisletterwhich the complaintallegeswas a violation ofSection 8(a)(1) in that it interfered with the rights ofJamilkowski and other employeesto engagein union orconcerted, protected activity.On January 24, 1973, clerk Robert A. Celone wasordered by Foreman Giulietti to push a heavily loadedskid. Janulkowski contended to Giulietti, on behalf ofCelone, that Celone should not have been required to pushthe skid because the skid was too heavy and Celone couldhave been injured. Evidently, Giulietti reported this mattertothepostmaster contending that Jamilkowski hadattempted to persuade, indeed coerce, Celone to file agrievance.Accordingly, on January 30, Postmaster Malo-ney sent a memo or letter to Jamilkowski in which hestated that it was reported to Maloney that Jamilkowskistated that no employee should be required to push a skidat any time. Maloney stated in this letter that such adecision is not within the authority of the steward butsolely within the authority of management. Then, Maloneywent on to state that it was alleged to Maloney thatJamilkowski attempted to coerce Celone into filing agrievance.Maloney then stated that "This type ofaction iscertainly not conducive to good labor-management rela-tions and is dangerously close to violation of the NationalLabor Relations Act. If you believe that local managementwill continue to tolerate the practice of soliciting griev-ances and the harassment which results, you are mistaken.Iwill take whatever action may be necessary to correct thesituation." The complaintallegesthat this letter and thisstatementwas a second attempt on the part of Maloney toviolate the Section 7 rights of Jamilkowski and otheremployees in violation of Section 8(a)(1) of the Act. Itshould be noted, in connection with all of the foregoing,that it was admitted by Jamilkowski that, during thediscussionwithGiuliettiwith regard to this incident,Giulietti promised that he would attempt to secure a towmotor to move the skid in future situations. A formalgrievancewas never filed by reason of this promise.A third incident involved a dispute between Clerk Joseph0. Spellman and Foreman Giulietti. On the night ofJanuary 29, 1973, Spellman reported for work and foundthat his partner, the clerk who usually sorted the mail withhim at his particularstation,had not arrived.Withoutgoing into the details of the work which these employeesnormally performed, it is sufficient to state that Spellmanhad to perform the work without the help of an assistant.Quite naturally,according to Spellman,he was unable toperform the volume of work that was normally performedby two individuals, and at one point, thereafter, ForemanGiulietti came to him and told him that if the mail did notget out he was going to hang Spellman.Step 1 of thegrievance procedure, which was filed by Jamilkowski onbehalf of Spellman, stated that the remark attributed toGiulietti was "If they hang me for not getting this mail out,I'llhang you." At the secondstageof the grievanceprocedure,the postmaster sustained the grievance andfound thatthe remarkby Giuliettiwas out of order. In hismemorandum to Jamilkowski dated February 7, 1973,Maloney informed Jamilkowski of this but stated further"On the other hand, the supervisor's report alleges that youencouraged the filing of the grievance.This is certainly notconducive to good labor-managementrelations."Thecomplaint alleges that these last two sentences abovequoted constituted coercion, interference,and restraint inviolation of Section 8(axl) of the Act.The foregoing three instances and the letters sent byMaloney to Jamilkowski are the only three instances of8(a)(1) violations alleged in the complaint.The allegation of discrimination in violation of Section8(a)(3) of the Act involves the suspension of Jamilkowskifor3 days. This arose out of an incident involvingJamilkowski himself as the individual who allegedly wasimproperly treated by Giulietti. The incident occurred onthe night of March 4 or 5, 1973. Giulietti and Jamilkowskihad evidently had some words while Jamilkowski was "offthe clock," which meant he was on a break. WhenJamilkowski returned to work after the break, he wasworking at an area known as the "first class flat cases." Indoing this work, the mail sorter or clerk sits on anadjustable seat which has several notches so that the seatcan be lowered or raised according to the clerk's needs inorder to reach the various compartments in which the mailis to be placed in sorting. After Jamilkowski returned to hisplace of work, and was sorting mail, Giulietti came up tohim and told him to raise his seat. Jamilkowski, accordingto his own testimony, felt that Giulietti was "picking onme" because of the earlier argument and because Jamil-kowski was steward. At any rate, the argument over theseat raising became quite heated and at one point,according to the report written by Giulietti to PostmasterMaloney, Jamilkowski raised his voice and stated to otheremployees who were nearby words to the effect of "howmany times do I have to tell you idiots that there are noproduction standards."According to the Respondent, UNITED STATES POSTALSERVICE565theseremarks were made in the middle of the work floorand in a tonedesigned for all employees to hear thesteward'sdefiance of Supervisor Giulietti's authority.Jamilkowski, in testifying, deniedmaking any suchstatementand gave a different version of the conversation.However, in any event, Giulietti recommended to Maloneythat Jamilkowski be suspended for 3 days. Jamilkowskiwas given notice ofa suspensionwhich notice was thenretracted upon Giulietti's request to Postmaster Maloneyand, then finally after a period of time, was given a secondnotice of suspension, and was actually suspended for 3days without pay.Sometimethereafter,after Jamilkowski's filing of agrievanceover the matter of his suspension, the Union andthe Respondent, outside the grievance procedures, reacheda mutual agreement whereby Jamilkowski's suspension wasrevoked and Jamilkowski was paid for the 3 days duringwhich he was suspended. It is this suspension which isalleged in the complaint to have been a violation of Section8(a)(3) upon the theory that Janulkowski, a union steward,was discriminated against, for his protected, concertedactivities.Respondent, of course, stated that Jamilkowskiwas suspended for cause in telling all of the otheremployees in his capacity as steward that there were nosuch things as work standards in the post office.The foregoing briefly states what is involved in the entireproceeding as alleged in the complaint and as framed bythe pleadings.Of course, as in most cases, there arecredibility resolutions to be made as to whether or not anyof the remarks attributed to Jamilkowski or to Giulietti orto others were actually made. However, in view of mydisposition of this proceeding, I do not find it necessary toresolve these credibilityissues.V. THE ISSUE OF DEFERRAL-THE CONTENTIONS,DISCUSSION, AND CONCLUSIONSAs previouslynoted, couneel forRespondent moved atthe outsetof the hearingand in the Respondent's answer todismissthe complaint and to defer the matters hereinaboveset forth to the grievance and arbitration proceduresprovided in the collective-bargaining agreement betweenthe Respondent and the Union. At the hearing and in hisoriginal submission in support of his motion, counsel forthe Respondent based his motion on the Board'sCollyerdoctrine and the line of cases followingCollyerwhichexpanded upon theCollyerdoctrine to permit the deferralof matters involving violations of Section 8(a)(l) and (3) ofthe Act as well as those involvingrefusalsto bargain inviolation of Section 8(a)(5). Counsel for the GeneralCounsel and counsel for the Charging Union argue, inopposition to counsel for the Respondent, that the mattersherein cannot be deferred to arbitration by reason of thefact that the allegations of the complaint and the mattersunder consideration involve the alleged threats to a unionsteward for carrying out his duties as such steward and asuspension of the steward in violation of Section 8(a)(3) forthe same reason. They further argue that by reason of thisthevery access of employees to the grievance andarbitration procedure of the contract was being attackedby the Respondent and rely in support of their argumentupon the rationaleof the Board in thecaseofJoseph T.Ryerson &Sons,Inc,199 NLRB 461, in which case theBoard held that alleged violations involving restrictionsupon steward access to the grievance procedure "bite at thevery heart of the grievance arbitration procedure" andtherefore are not deferrable.Moreover, counsel for theGeneral Counsel and the Respondent further argue thatdeferral is inappropriatein this casebecause there is nospecificcontractualprovisionwhichwould permit acontractual resolution of the 8(a)(l) issues involved.On the other hand, in support of the Respondent'scontention that the matters herein be deferred to arbitra-tion,Respondent's counsel citedNational Radio Company,198 NLRB No. 1, in which the Board deferred 8(a)(1), (3),and (5)allegation3relating to an employer's restrictions onthemovement of union representatives throughout theplant to resolve grievances and the discharge or suspensionof the main u-uon representative for refusal to comply withthe employer's rules in thisregard. Counsel for Respondentalso cited the case ofTodd Shipyards Corp.,203 NLRB No.20, in which the Board sustained the Administrative LawJudge's Decision deferring a matter concerning the allegedviolation of Section 8(a)(1) of the Act whereby a supervisorthreatened to physically assault a union steward if theunion steward entered a certain area of the plant, allegedlyfor the purpose of carrying out his duties as steward. Bothof these cases involved, to a great degree, the rights ofstewards to perform their dutiesas againstthe right of theemployer and the employer's supervisors to regulate theoperations of the particular plant involved. These mattersinvolved, also to a certain extent, interpretations of variousportions of the collective-bargaining agreementsbetweenthe employers involved andthe unionswith whom theyhad contractual relationships.Upon consideration of all of theargumentsand of thesubmissions of the parties, and upon close scrutiny of thebargaining agreement between the Respondent and theCharging Union herein, and aftergiving dueconsiderationto the testimony presented by the counsel for the GeneralCounsel, I arrived at the conclusion that the instant casefalls somewhere between theRyersoncase on one hand andtheNational Radio CompanyandTodd Shipyards Corp.,caseson the other. Accordingly, the conclusion wasreached that the best way to resolve all of the issuespresented was to complete the hearing of the case, decidethematter on the merits, or defer after completion of theentire hearing, and then give access to the parties to filesuch exceptions as they found necessary for the Board'sultimate disposition of the question of deferral. By reasonof this conclusion, an order was issued by me on July 18,1973, denying the Respondent's motion to dismiss thecomplaint and to defer and ordering the hearing to becontinued.However, unknown to me and to the parties as of thedate of that order, the Board had issued on or about July15, its decision in the case ofUnited Aircraft Corporation,204 NLRB No. 133. Upon the publication of the Board'sdecision inUnited Aircraft Corporation, supra,counsel forthe Respondent made a motion for reconsideration of theorder of July 1S denying the Respondent's original motionto dismissthe complaintand todeferto the grievance andarbitrationprovision of thebargaining agreement between 566DECISIONSOF NATIONALLABOR RELATIONS BOARDthe parties. Thereafter, an order to show cause why themotion for reconsideration should not be granted wasserved on counsel for the Respondent and counsel for theCharging Union and thereafter they timely filed writtenopposition to the motion for reconsideration.Counsel for the Respondent, in effect,arguesthatUnitedAircraftCorporationoverrulesRyerson, supra,and that,therefore,whatever impediment existed to the deferral ofthematters involved in this proceeding by reason ofRyersonare now removed and, accordingly,the originalmotion to defer should be granted. Although I do not agreethat the Board either specifically orsub silentiooverruleditsRyersondecision inUnited Aircraft Corporation, I dofind that there is merit in the Respondent's argument thatUnited Aircraft Corporationdoes provide the rationale uponwhich all of the matters presented in the instant caseshould be deferred.It istrue that in all of the casesfollowingCollyerand, particularly, even inUnited AircraftCorporation,the Board has maintained that "an explora-tion of the nature of the relationship between theparties isrelevant to the question of whether in a particular case weought or not defer contractually resolvable issues to thepartiesown machinery.Where the facts so show asufficient degree of hostility, either on the facts of the caseat bar alone or in the light of prior unlawful conduct ofwhich the immediate dispute may fairly be said to besimply a continuation, there is a serious reason to questionwhether we ought to defer to arbitration." The Board thenevaluated the facts of thecaseand concluded that thereexisted no such hostility or prior unlawful conduct whichwould preclude the deferral to the grievance and arbitra-tion procedures of the collective-bargai{::aig agreementbetween United Aircraft and the charging union in thatcase.InUnited Aircraft Corporationthe basic complaint wasthat the company harassed and discriminated against shopstewards in violation of Section 8(a)(1) and (3) of the Actand that the company violated the union's representationrights by failing to give timely notice of layoffs and byrefusingto supply information necessary for the handlingof merit rating grievances in violation of Section 8(a)(5) ofthe Act. The facts of the case showed, after a fullhearing,that the United Aircraft had enforced, or threatened toenforce, plant and security rules more vigorouslyagainstshop stewards than against other rank-and-file employees;suspended and otherwise discriminated against shopstewards because of their activities in processing griev-ances; threatened to discipline employees for requesting tobe represented by shop stewards; and refused to deal withshop stewards concerning merit rating grievances and evenwent so far as to refuse shop stewards permission to talk tosupervisors in connection with the processing of suchgrievances. The Board accepted these facts and also thefact that United Aircraft had been involved in a number ofvery serious unfair labor practice proceeding cases beforethe Board in the past. Thus, as in the case at bar, theallegations of the complaint and the facts substantiatingsuch allegations inUnited Aircraftinvolved harassmentand discrimination against union stewards because of theirgrievanceprocessingactivities.This is precisely thegravamen of the complaint in the case at bar, since thecomplaint alleges that Postmaster Maloney and ForemanGiuliettiharassed union steward Jamilkowski because hevigorouslypresented and processed grievances in greatnumbers and also suspended him discriminatorily for likereason.In arriving at its decision to defer,the Board inUnited Aircraft Corporationconsidered not only the factthatUnited Aircraft had beeninvolved in a number ofunfair laborpractice proceedings before the Board as arespondent,but also took into consideration,asmoreimportant,the fact that the parties had an effectivedispute-solvingmachineryavailableand that in thecombination of the past and presently alleged misconductsuch conductdid not appearto be ofsuch character as torender theuse of thatmachineryunpromising or futile. Inthe case atbar, Ifind the parties have,and have had sincethe institution of their collective-bargaining agreement,effective dispute-solving machinery available.It is true that inUnitedAircraftCorporationthe numberof minor supervisors involved and the number of stewardsinvolvedwasrather small in comparison to the totalnumber ofplants,plant departments,and employeesoverall employed bythe corporationand, by way ofcomparison,in the present case involved are the postmas-ter,the individualwith the highest authority at theparticularinstallation here involved and only one depart-ment with a limited number of employees on a particularshift.Also involved, only for allpractical purposes, are thesingle chief steward and a single supervisor on that shift ortour. The distinctionsought to be made by counsel for theGeneral Counseland counsel for the Charging Union isthat inUnited Aircraftthe totalityof the individualsinvolved wasrather insignificant while here the position ofthePostmasterand the fact that only oneindividualsteward onone shift were involved is a distinction whichmakes it apparent that on that particular shift regardingthat particularsteward and that particular supervisor themeans for processing grievances are effectivelycut off bythe fact that the very individualsupervisor and Postmasterinvolved havethreatened and harassed the particularsteward forthe performance of his duties as such steward.Thisdoes,indeed,present a factor which must beconsidered.However,Ialso note the fact that at thisparticularpost office,this is the first unfairlaborpracticecharge to be processedto complaint.Whileit is true thatanother unfairlaborpractice charge was filed approxi-mately 1 year before thecharge in the instant case and wasthen withdrawn,there is no record of any proven pastunfair labor practiceon the part of the particularindividual supervisoror postmaster here involved.Counselfor the GeneralCounsel and counsel for the ChargingParty cite the fact thatover 275 grievances have beenpresented and/or processed during the period of time thatJamilkowskihas been steward on the particular tour andargue thatthis presents a situationwhich canbe remediedonly by aBoard order. However, it can likewise beconcluded that the factthat as manyas 275grievanceshave been filed and/or processed in thatperiod of timeconcerningthat particular tour,and evidently concerningthe particular supervisorand steward involved,equallydemonstrates that the processes for filing and processinggrievancesare readilyopen and available to the Union and UNITED STATES POSTAL SERVICEthe union's constituentsand that, therefore, the actions ofthe particular supervisor and of the postmaster are notnecessarilyindicative of either hostility toward the Unionand its stewardsand/ora reluctanceon the part of theRespondent herein toadhere to and comply with thegrievance and arbitration provisions of the collective-bargaining agreement.I, therefore, conclude from the factspresentedby counsel for the General Counsel based on theevidence presentedat the hearing that thereexists noweffectivedispute-solving machinery available to the partiesby which the matters involved in the allegations of thecomplaintcan be resolved.With regard to the argument that the alleged 8(aXl)violations, as hereinbefore set forth and described, are notcognizablewithin the terms of the collective-bargainingagreementand especially within the terms of the grievanceand arbitrationprocedures, I have above set forth portionsof thatsectionof the collective-bargainingagreementwhich deals with discipline.As noted, article XVI,DisciplineProcedure, provides that "any such discipline ordischarge shall be subject to the grievance arbitrationprocedure provided for in this agreement ...." Withoutattemptingto interpret that clause of the collective-bargainingagreement, it is certainly arguable that the threeletters fromMaloney to Jamilkowski, cited above, andwhich areallegedto constitute the three specific violationsof Section 8(a)(1) of the Act, are letters of reprimand toJamilkowski by Postmaster Maloney for Jamilkowski'sallegedly having overstepped himself in his conduct assteward.Thus not only is Jamilkowski's right as stewardunder the contract involved, which would ordinarily be amatter for arbitration, but also the reprimand involved inthese lettersconstitutesa form of discipline. Sincedisciplinary action under theagreementas heretofore citedmay be grieved under the grievance terms of the contractand may even go to arbitration, it is concluded that thecontract does provide for a means of resolving the alleged8(axl) violations and that they are, therefore, cognizableunder the terms of the collective-bargainingagreement.Accordingly, I find and conclude that all the mattersallegedin the complaint, in the light of the record asdeveloped, and in accordance with the rationale of theBoard as laid down inUnited Aircraft Corporation, supra,the entire matter involved herein should be deferred to thegrievance and arbitration procedures of the contract. In3 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.567arriving at this conclusion, I have considered the fact thatthematter of Jamilkowski's suspension was settled andJamilkowski has been paid the earnings he lost during his3-day suspension and that this was accomplished outsideof the grievance and arbitration procedures of the contract.Ihave taken into consideration the argument of bothcounsel for the Charging Union and the counsel for theGeneral Counsel that there is little for the arbitrator toconsider, therefore, with regard to Jamilkowski's suspen-sion and that, therefore, a Board order would be moreeffective in resolving the underlying dispute than would anarbitrator'sdecision.However, as in the case of anyproceeding deferred by the Board to grievance andarbitration procedures, the arbitrator's award is reviewablepursuant to the Board's decision inSpielbergManufactur-ing Company,112 NLRB 1080, and if, for any reason, theBoard should find upon further review after the arbitrationaward is handed down that the said award is repugnant tothe Act or does not fully rectify the situation involved, thenthe Board can reopen the case and decide it upon a fullydeveloped record on the merits presented by such record.I also do not rule on the Respondent's motion to dismissparagraph 5(c) of the complaint on the ground that thematter stated therein is protected free speech within themeaning of Section 8(c) of the Act. This is so because thatmatter isdeferred to thegrievanceand arbitrationprocedures for disposition.Upon the foregoing findings and conclusions, and therecord heretofore developed herein, and pursuant toSection 10(c) of the Act, I hereby recommend thefollowing:ORDERSThe complaint herein is dismissed in its entirety exceptthat jurisdiction is hereby retained for the purpose ofentertaining an appropriate and timely motion for furtherconsideration upon a proper showing that (a) the dispute asalleged in the complaint has not been submitted promptlyto grievance and arbitration, (b) the dispute has not beenresolved by the arbitration procedure or the decision of thearbitrator is not wholly dispositive of theissues inthis case,and (c) that the grievance or arbitration procedures havenot been fair and regular or have reached a result which isrepugnant to the Act.102.48 of theRules and Regulations,be adoptedby the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes